Citation Nr: 0948324	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

The propriety of a reduction of the disability rating for a 
service-connected post-operative status, recurrent ventral 
hernia from 20 percent disabling to noncompensable, effective 
May 1, 2008.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1977 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, the RO reduced 
the evaluation of the Veteran's post-operative status, 
recurrent ventral hernia from 20 percent to noncompensable, 
effective May 1, 2008.  In a November 2007 rating decision, 
the RO had provided the Veteran notice of its proposal to 
reduce the rating.  In May 2008, the Veteran submitted a 
notice of disagreement (NOD) and subsequently perfected his 
appeal in August 2008.  

The Veteran was scheduled for a Travel Board hearing in 
April 2009.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran had a ventral hernia that was 20 percent 
disabling upon entrance to service.

2.  The Veteran was originally granted service connection for 
a post-operative status, recurrent ventral hernia and 
assigned a noncompensable evaluation, effective November 24, 
1980.

3.  An April 2006 rating decision increased the Veteran's 
disability rating for a post-operative status, recurrent 
ventral hernia from noncompensable to 20 percent disabling, 
effective January 26, 2006.

4.  A January 2007 rating decision assigned an earlier 
effective date of January 25, 2005 for the Veteran's 
20 percent evaluation.

5.  A November 2007 rating decision proposed a rating 
reduction for the Veteran's post-operative status, recurrent 
ventral hernia from 20 percent disabling to noncompensable.

6.  The evidence of record at the time of the reduction of 
the 20 percent disability rating for a post-operative, 
recurrent ventral hernia did not show that the Veteran's 
hernia was large or not well supported by a belt under 
ordinary conditions.
CONCLUSION OF LAW

The reduction of the 20 percent disability rating for a post-
operative status, recurrent ventral hernia to noncompensable, 
effective May 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

However, the Board notes that this appeal stems from a 
38 C.F.R. § 3.105(e) reduction, not a claim or application 
for benefits.  As such, it arises from an action initiated by 
the RO, not the Veteran.  The regulations pertaining to the 
reduction of disability evaluations contain their own 
notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2009).  For this reason, the Board concludes 
that the VCAA does not apply to this claim.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to the 
reduction of a disability evaluation.  Specifically, a 
November 2007 rating decision informed the Veteran of the 
proposed reduction.  A letter accompanying the November 2007 
rating decision also informed the Veteran of his right to 
submit additional evidence or argument and to present such 
evidence or argument at a personal hearing, pursuant to 
38 C.F.R. § 3.105(e), (i) (2009).  Following the 
February 2008 rating decision that reduced the Veteran's 
disability rating, his claim was readjudicated in a July 2008 
statement of the case (SOC).  The July 2008 SOC also informed 
the Veteran of the relevant laws and regulations, including 
the rating criteria for his specific disability.  The Veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim.  As the Veteran has been 
afforded a meaningful opportunity to effectively participate 
in the processing of his appealed claim, the Board is 
satisfied that the purpose behind the notice requirements has 
been satisfied.  Accordingly, the Board will proceed to a 
decision on the merits.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a) and (b), which govern reductions of disability 
ratings in effect for five or more years, do not apply in 
this case, as the Veteran's 20 percent rating for a post-
operative status, recurrent ventral hernia was in effect for 
less than five years, from January 24, 2005 to April 30, 
2008.

Where an action by the RO would result in the reduction or 
discontinuance of compensation payments, a rating decision 
initially proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for 
the proposed action.  See 38 C.F.R. § 3.105(e) (2009).  The 
Veteran must be informed of the proposed reduction and the 
detailed reasons therefor at his or her most recent address 
of record.  The Veteran will also be given 60 days from the 
notification of the proposed reduction to present additional 
argument or evidence to show that his or her compensation 
payments should be continued at their present level.  Id.

Furthermore, the notification must inform the Veteran that he 
or she may request a predetermination hearing within 30 days 
of the notification of the proposed reduction.  Where a 
timely request for a predetermination hearing is received, VA 
will notify the Veteran in writing of the time and place of 
the hearing with at least 10 days advance notice, that the 
hearing will be conducted by VA personnel who were not 
involved in the proposed adverse action and who will bear the 
decision-making responsibility, and that, if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the present level pending a 
final determination as to the proposed reduction.  See 
38 C.F.R. § 3.105(i) (2009).  Unless otherwise provided by 
38 C.F.R. § 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which the 60-day period from the date of 
notification to the Veteran of the final rating decision 
reducing his or her rating expires.  See 38 C.F.R. § 3.105(e) 
(2009).
It appears that the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105 regarding the reduction of 
the Veteran's disability rating for a post-operative status, 
recurrent ventral hernia, and the Veteran does not contend 
otherwise.  The Veteran was notified of the proposed 
reduction and given an opportunity to submit additional 
evidence or argument and/or request a hearing.

Additionally, the reduction was made effective no earlier 
than permitted by law ("the last day of the month in which a 
60-day period from the date of notice of the beneficiary of 
the final action expires").  See 38 C.F.R. § 3.105(e) 
(2009).

Having concluded that the RO correctly followed the necessary 
procedures to reduce the Veteran's disability rating for a 
post-operative status, recurrent ventral hernia from 
20 percent to noncompensable, the Board must now turn to 
whether a reduction to a noncompensable rating was correct.  
The Board finds that the RO's decision to reduce the 
Veteran's disability rating to noncompensable was proper.

The evidence of record indicates that the Veteran's umbilical 
hernia preexisted service and would have been rated as 
20 percent disabling upon induction.  In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service.  See 
38 C.F.R. § 4.22 (2009).  Thus, any disability rating for 
aggravation that the Veteran is granted will include a 
subtraction of 20 percent to account for his preexisting 
disability level.  As such, in order for the Board to restore 
the Veteran's disability rating of 20 percent, his post-
operative status, recurrent ventral hernia must meet the 
criteria for a 40 percent disability rating.

Under Diagnostic Code 7339, a 20 percent evaluation is 
assigned for a small post-operative ventral hernia that is 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of the abdominal wall and indication for a supporting belt.  
See 38 C.F.R. § 4.114, Diagnostic Code 7339 (2009).  A 
40 percent evaluation is assigned for a large post-operative 
ventral hernia that is not well supported by a belt under 
ordinary conditions.  Id.  And a 100 percent evaluation is 
assigned for a massive post-operative ventral hernia with 
persistent and severe diastasis of recti muscles, or 
extensive diffuse destruction, or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
Id.

The Veteran was afforded a VA examination most recently in 
October 2007.  At that time, the examiner observed that the 
Veteran had a healed, recurrent post-operative ventral 
hernia.  He stated that there was mild weakening of the 
muscular and fascial support of the abdominal wall and mild 
and persistent diastasis.  A belt or truss was not indicated.  
The examiner also observed a post-surgical scar which 
extended 6 centimeters above the umbilicus and showed no 
keloid formation or adherence to underlying tissue.  He also 
noted that the scar was minimally tender to palpation.  At 
the time of the October 2007 examination, the Veteran 
reported that he experiences constant dull pain over the mid-
abdominal region which he rates as 8.5 out of 10.  The pain 
increases when he sits for more than 30 minutes or stands for 
more than 30 to 60 minutes.  He also reported occasional 
nausea and vomiting associated with overeating.

There is no indication that the Veteran's post-operative 
status, recurrent ventral hernia is large or not well 
supported by a belt under ordinary conditions so as to 
warrant a 40 percent rating.  Notably, the October 2007 VA 
examiner stated that a belt was not indicated for the 
Veteran's hernia and noted only mild weakening of the 
muscular and fascial support of the abdominal wall.  Thus, 
the Veteran's hernia does not warrant a 40 percent rating and 
more closely approximates a 20 percent rating during the 
period on appeal.  When taking into account the Veteran's 
preexisting 20 percent disability, the reduction to a 
noncompensable evaluation is appropriate.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against a restoration 
of the 20 percent disability rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).



ORDER

Restoration of the evaluation of 20 percent for a post-
operative status, recurrent ventral hernia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


